Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erin Keller on 6/1/2022.

The application has been amended as follows: 
3.	Claims 1-20 has been amended as seen in the attached preliminary amendment.

4.	-Claims 8 and 17 has been cancelled.


Allowable Subject Matter
5.       Claims 1-7, 9-16, 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
6.	1, 19 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose determining the scheduling parameters based on scheduling configuration information received from the device that ensures the first data transmission and the second data transmission do not exceed a rank capacity of the device, and wherein the scheduling configuration information comprises spatial layer assignment information that identifies first spatial layers determined by the device for usage by the first transmission point device that are different from second spatial layers determined by the device for usage by the second transmission point device. It is noted that the closest prior art, Ng et al. (US 2014/0192734), in view of Yu et al. (US 2017/0223547) discloses a method for executing inter-eNB COMP JT between a COMP UE and multiple COMP eNBs comprising different eNBs include mapping TBs from different COMP eNBs to different codeword indexes when each of the eNBs transmit data to the UE. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

7.	12 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose determining the scheduling parameters based on scheduling configuration information received from the device determined to constrain the first data transmission and the second data transmission to a rank capacity of the device, and wherein the scheduling configuration information comprises physical resource block allocation information that identifies first physical resource blocks determined by the device for usage by the first transmission point device that are different from second physical resource blocks determined by the device for usage by the second transmission point device. It is noted that the closest prior art, Ng et al. (US 2014/0192734), in view of Yu et al. (US 2017/0223547) discloses a method for executing inter-eNB COMP JT between a COMP UE and multiple COMP eNBs comprising different eNBs include mapping TBs from different COMP eNBs to different codeword indexes when each of the eNBs transmit data to the UE. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9.	Takeda et al. (US 2016/0269940) disclosing a central control station that is connected with a plurality of radio base stations that carry out coordinated multi-point transmission to a user terminal (abstract)
10.	Davydov et al. (US 2016/0248561) disclosing an apparatus receive and process a first set of independent data streams from a first transmission point and a second set of independent data streams from a second transmission point (abstract)





	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGUYEN H NGO/Examiner, Art Unit 2473